

INCENTIVE STOCK OPTION AGREEMENT
UNDER CARRIAGE SERVICES, INC.
SECOND AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN


THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) evidences the grant by
CARRIAGE SERVICES, INC., a Delaware corporation (the “Company”), of an option
(the “Option”) to purchase the number of shares of common stock, $.01 par value
(“Common Stock”), of the Company specified below, to the Participant whose name
appears below and who has evidenced his or her acceptance hereof by signing at
the bottom of this Agreement. The Option is intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code, although
the Company makes no representation or guarantee that the Option will qualify as
an incentive stock option. The term of the Option shall be for the number of
years indicated below, commencing on the date of grant set forth below opposite
the Company's signature (the “Grant Date”), and for the number of shares and at
the exercise price shown below, subject to adjustment as provided in Section 4.2
of the Carriage Services, Inc. Second Amended and Restated 2006 Long-Term
Incentive Plan (the “Plan”). The Option shall be subject to the vesting schedule
set forth below.


Name of Participant:
 
Option Period:
Five (5) years
Number of Shares:
 
Exercise Price Per Share:
$
Vesting Schedule:
Subject to Section 7.5 of the Plan, the Option shall become vested with respect
to 33⅓% of the total number of shares subject to the Option on each of the first
three anniversaries of the Grant Date.



The terms and conditions of this Agreement are subject to the terms and
provisions of the Plan, as amended, of which the Participant acknowledges
receiving a copy.


GRANTED EFFECTIVE this    CARRIAGE SERVICES, INC.
____ day of May, 2013


By:_________________________________________
MELVIN C. PAYNE, Chief Executive Officer


ACCEPTANCE BY PARTICIPANT


THE UNDERSIGNED PARTICIPANT, by his or her execution below, hereby (i) accepts
the grant of the Option on the terms set forth above, (ii) agrees to be bound by
all of the terms and conditions of the Carriage Services, Inc. Second Amended
and Restated 2006 Long-Term Incentive Plan, a copy of which the Participant
acknowledges having received, read and reviewed (together with any counsel or
advisors of the Participant's choice), and (iii) understands all of the legal,
tax and other consequences hereof and thereof.
DATED:_____________________, ________.
 
 
Name
 
 
 
Social Security Number
 
 
 
Address
 
 
 
City State Zip

    


